Citation Nr: 0807612	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  02-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had military service from June 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied entitlement to service 
connection for PTSD.

As the correct issue before the RO was whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for PTSD; the Board 
remanded this case in June 2004 for proper notice and 
development. In a November 2005 decision, the Board reopened 
and remanded this case for further development

In March 2002, the veteran had a hearing before a hearing 
officer at the RO.  A 
transcript of the hearing is associated with the claims file.



FINDING OF FACT

The veteran does not have PTSD linked to a confirmed in-
service stressor.

4. The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the appellant in several letters 
and other correspondence including March 2001, September 
2002, July 2004, November 2005, April 2006, August 2006, and 
November 2006 letters of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned. 
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated. The claimant was 
provided the opportunity to present pertinent evidence and 
testimony. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


Background

The veteran contends that he has PTSD due to various 
traumatic events and stressors.  These include:

1) constant enemy attacks on the base camp at Chu Lai;
2) enemy attacks on his convoys;
3) witnessing a napalm bomb detonate right outside his base 
camp at Chu Lai; 
4) participation in the disposal of bodies following the My 
Lai massacre; 
5) almost being shot by a white soldier shortly after the 
Martin Luther King Jr. assassination; and, witnessing a 
soldier by the name of Johnson receive a wound instead; and 
6) witnessing a friend by the name of John McPurdy die from a 
gunshot wound caused by two sergeants playing cowboy.

The service personnel records reveal that the veteran served 
in Vietnam at Cam Ranh Bay as an ammunition storage helper 
from April 1967 to August 1967.  He was a cook from August 
1967 to January 1968 when he returned to the United States.  
He received no awards indicative of any combat service.  

Service medical records from July 1967 reveal that the 
veteran reported problems with "nerves."  He was smoking 
marihuana daily for the past 3 months.  There are no other 
records related to any complaints or treatment for 
psychiatric disorders.  

The June 1969 separation examination was negative for 
references to a psychiatric disorder.

A November 1996 VAMC clinical treatment record notes 
diagnoses of PTSD, provisional; major depressive disorder, by 
history; and, opioid dependence in full remission.

In a January 1997 stressor report the veteran noted that he 
was scared to death from the first day he arrived in Vietnam.  
He was stationed at Chu Lai during the TET offensive.  A bomb 
came loose from a bomber about two hundred feet from his 
bunker and burned everything in sight.  The day after Lt. 
Calley went through My Lai it was my company that helped 
clean up the bodies of mostly women and children.  

At a January 1997 VA mental disorders examination the veteran 
denied participating in direct combat. His base was 
occasionally shelled by mortars more often during TET in 
early 1968. Seeing the devastation and dead bodies caused him 
to become addicted to narcotics because of his fear of dying. 
The examiner noted that, "there was not a great deal that 
suggests that Vietnam is the central problem here." There 
was insufficient evidence to justify a diagnosis of PTSD. The 
examiner diagnosed major depressive disorder, recurring, 
moderate secondary to job loss, injury, medical and financial 
problems; and, polysubstance abuse and addiction, in 
remission.

In a June 2000 VA examination the examiner noted that he 
concurred with the January 1997 VA examiner that there was 
insufficient evidence to diagnose PTSD.  The examiner noted 
that the veteran was initially evaluated in August 1993 and 
no mention of PTSD was made. He further noted that:

For reasons unbeknown to this examiner, 
the veteran was referred for post 
traumatic stress disorder evaluation in 
October 1996 through the post traumatic 
stress disorder clinic, and at that time 
a diagnoses of rule out post traumatic 
stress disorder was made along with the 
major depressive disorder.

The veteran has been seeing the same VA physician for 
medication management since 1993.  Prior to 1997 PTSD was 
never mentioned and the veteran was diagnosed with major 
depressive disorder.  Psychological testing was consistent 
with moderately severe depression in the examiner's opinion.  
The test scores were inconsistent with the veteran's limited 
exposure to combat.  The diagnoses were major depressive 
disorder, chronic, recurrent, moderate to moderately severe; 
and, polysubstance dependence, chronic, severe, currently in 
long-term full remission.

In a July 2001 VA examination the examiner noted that 
consistent with his previous examinations the veteran 
appeared to suffer from ongoing moderate recurring depressive 
disorder. It was noted that in the current as well as 
previous examinations there were features consistent with 
PTSD.  The examiner diagnosed PTSD, provisional; and, 
depression, major recurrent, noting that:

Although he appears to have a tendency to 
over-report these symptoms somewhat, he 
does appear to experience some intrusive 
recollections, physiological reactivity, 
and anxiety...... 

For the most part, the veteran does 
appear to be exaggerating intensity of 
his combat exposure while at Cam Ranh Bay 
and possibly in Chu Lai as well, as he 
can give no specific details, times, or 
events, concerning possible life 
threatening experiences.  However, he was 
able to give a rather detailed account 
concerning the body handling and cleanup 
following the My Lai massacre in 1968.  
Information is not available in the 
veteran's Claims Folder at this time.  
however, pending verification of his 
unit's assignment to clean up in the My 
Lai are, his exposure to body handling 
and transportation would constitute a 
significant stressor that would meet 
Criterion A of diagnosis of post 
traumatic stress disorder.

In a June 2005 VA examination the examiner interviewed the 
veteran, reviewed the claims file, and VAMC medical records 
and administered psychological testing.  It was noted that 
the past three VA examinations all diagnosed major depressive 
disorder.  With regards to the VA treating physician's 
diagnosis of PTSD that diagnosis was made based on an October 
1996 PTSD evaluation by a nurse practitioner who diagnosed 
R/O PTSD, and a brief participation by the veteran in a PTSD 
group recovery program.  The examiner opined that the VA 
physician's diagnosis was based solely on the symptoms 
presented and not on a comprehensive assessment of the 
veteran's history of claimed stressors, or psychological test 
scores. None of the VAMC treatment records from 1994 to 1997 
included a diagnosis of PTSD or any complaints related to 
PTSD. In addition there was, "substantial evidence to 
suggest that the veteran tends to over report the severity of 
his symptoms, making his self-report unreliable."  

The examiner opined that the veteran did not suffer from PTSD 
and instead suffered from a major depressive disorder, well 
controlled on current medication.  The veteran's claims of 
feelings of guilt and dreams about Vietnam were thematically 
consistent with his depression and appeared to be a 
manifestation of the depressive disorder and not of a 
separate disorder.  The diagnoses were major depressive 
disorder, recurrent, mild to moderate; opioid dependence, in 
full sustained remission; and, malingering PTSD

In a March 2007 VA examination the examiner reviewed the 
claims file, service personnel records, VAMC medical records, 
responses from the United States Army Center for Unit Records 
Research (CURR), and administered psychological testing.  A 
review of the VAMC records reveals a diagnosis of Chronic 
PTSD from 2005 to the present.  It was unclear to the 
examiner why a diagnosis of PTSD was given.  The veteran's 
initial diagnosis in 1993 from the same physician was major 
depression, recurrent.  The examiner noted that consistent 
with the prior VA examination he could not find any 
comprehensive evaluation of the veteran's stressors or any 
complete evaluations of symptoms to support a diagnosis of 
PTSD.   

The veteran reported that he was initially stationed in Cam 
Ranh Bay for about 6 to 7 months.  "I was terrified the 
whole time, didn't adjust too good, we were in charge of 
getting ammo to places in Vietnam."  He participated in 
convoys and would on occasion see, "trucks blown up and 
bodies on the side of the road."  "I had problems early on, 
I started smoking pot, they took me out of the ammo dump 
because I was smoking pot, was a cook for a short time."  

He was transferred to Chu Lai for approximately 4-5 months as 
an ammo specialist. "we got bombed every night, spent 2 to 3 
hours per day in a bunker, we were bombed all the time, our 
unit was next to Americal Division."  

The veteran also reported that in February 1968, "I was 
somewhere I wasn't suppose to be, I helped throw dead bodies 
on a 5-ton truck............." When queried for additional detail he 
stated that the convoy was stopped outside Chu Lai.  The 
village was blocked off and he and other members of the 
convoy were asked to help in disposing of bodies.  The bodies 
were of Vietnamese and Vietcong. "we were there for a couple 
of hours, maybe not that long."  It was noted that in this 
examination and in the 2005 VA examination the veteran did 
not indicate any relation to My Lai, although the My Lai 
massacre was the major stressor previously reported.  He also 
noted that he was almost shot after Martin Luther King Day.  
He also claimed to have observed a soldier killed after 2 
soldiers were involved in horseplay. After service he began 
using "bennies, opium, and alcohol," and IV heroin.  He was 
not employed since the late 1990s.  

Psychometric testing revealed that the veteran's scores were 
consistently high reflecting overt over reporting 
inconsistent with his level of functioning or rexperience 
reported.  It was noted that he had consistently over 
reported in previous comprehensive tests.  The examiner 
opined that:

the veteran does not meet diagnostic 
criteria  for a diagnosis of PTSD, per 
DSM-IV, either in terms of Criterion A 
stressor or presenting with a full 
constellation of symptoms necessary for 
this diagnosis.

The diagnoses were major depressive disorder, mild to 
moderate, unrelated to military service; polysubstance 
dependence in full and sustained remission; history of 
chronic mood disorder.

The claims file includes several VA letters including in July 
2002, January 2003, and July 2003 to the United States Army 
Center for Unit Records Research (CURR).  In a September 2003 
letter from CURR historical reports of the veteran's higher 
headquarters, the 611th Ordnance Battalion were submitted.  
These records did not support the veteran's claim.

The file contains extensive and duplicate copies of VAMC 
medical records from 1993 to the present time.  It also 
contains service medical and personnel records and documents 
including articles about the My Lai massacre which was copied 
from the internet.  There is no verification of any of his 
alleged traumatic stressors contained in the file.



Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service 
disease is not enough; there must be evidence of a chronic 
disability.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 


Analysis

The evidence of record reveals that the veteran has a chronic 
psychiatric condition which became manifest in or about 1991, 
over two decades after his separation from military service. 
This psychiatric condition, however, is not PTSD, but rather 
a major depressive disorder. In March 2007, the VA examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD, either in terms of the necessary stressor 
or the constellation of symptoms characteristic of PTSD. He 
further commented that the major depressive disorder was 
unrelated to the veteran's military service. The Board finds 
that the March 2007 VA examination is the most probative 
evidence bearing on the question at issue, as it included 
both examination of the veteran and a comprehensive review of 
the record. The March 2007 examiner's conclusions are 
supported by the remainder of the evidence of record, which 
also shows that the veteran's condition repeatedly has been 
diagnosed as a major depressive disorder. No current medical 
opinion or other competent medical evidence to support the 
veteran's assertions has been presented. As it is not shown 
that the veteran has PTSD, an analysis of the claimed 
stressors is unnecessary.

For the above reasons and bases, the Board concludes that the 
veteran does not have PTSD precipitated by stressors 
experienced during his period of military service. Service 
connection is therefore not in order. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.



ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


